Citation Nr: 1714551	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right eye disability, to include blindness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  

The issue on appeal was remanded to the agency or original jurisdiction (AOJ) in November 2013 and September 2016 for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives for the remanded issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the September 2016 remand, the Board recharacterized the Veteran's original claim of service connection for right eye blindness to encompass any right eye disability in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

In February 2014, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304.

The Board also indicated that The American Legion remained as the Veteran's representative as The American Legion had not made an appropriate motion under 38 C.F.R. § 20.608 to withdraw.  The American Legion submitted a Brief on Appeal in support of the Veteran's claim in March 2017.  


FINDINGS OF FACT

1.  The Veteran did not serve in country or in the inland waterways of the Republic of the Vietnam during the Vietnam era, and he was not exposed to herbicides in active service including during his service in Thailand and Korea.  

2.  Refractive error of the eye is not a disability for which service connection may be granted, and the Veteran's refractive error was not subjected to a superimposed disease or injury that had its onset in service or that is otherwise associated with service.

3.  A right eye disability to include blindness, severe nonproliferative diabetic retinopathy, chronic macular edema, ocular hypertension, decreased acuity, and pseudophakia first manifested many years after active service, is not related to disease or injury or other event in active service, and is not due to or aggravated by a service-connected disability.    


CONCLUSION OF LAW

The criteria for service connection for right eye disability to include blindness, severe nonproliferative diabetic retinopathy, chronic macular edema, ocular hypertension, decreased acuity, and pseudophakia are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in December 2009 before the initial adjudication of the claim.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim and that the duty to assist requirements have been satisfied.  Service treatment records and personnel records are associated with the file.  VA treatment records and private medical records are associated with the claims file.  In November 2013, this matter was remanded and the AOJ was directed to make an attempt to obtain the treatment records from Dr. P., a doctor the Veteran identified in his application.  The AOJ sent the Veteran letters in November 2013 and December 2013 and requested the Veteran to compete and return an authorization so that the AOJ could make an attempt to obtain the records from Dr. P.  The Veteran did not respond to the AOJ's request and did not provide completed authorizations for Dr. P.  

The Board concludes that VA has made all reasonable efforts to comply with the November 2013 remand directives and obtain the treatment records from Dr. P.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court of Appeals for Veteran's Claims held that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran failed to cooperate and provide the information and authorizations needed to search for Dr. P's medical records.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  

As discussed below, the Veteran asserts that he was exposed to herbicides in active service and this led to diabetes mellitus Type II which then caused his right eye disability and blindness.  The Board finds that VA made reasonable efforts to obtain information and evidence as to whether the Veteran served inland in Vietnam and whether the Veteran was otherwise exposed to herbicides in active service.  

The record shows that the RO contacted the National Personnel Records Center (NPRC), the JSRRC, and the Defense Personnel Records Information System ((DPRIS) to obtain information as to whether the Veteran served in country in Vietnam or was exposed to herbicides while stationed in Thailand or Korea.  The responses are part of the record.  The RO issued a memorandum in September 2016; the RO concluded that the Veteran was not exposed to herbicides in service.  The Board finds that there is no identified relevant evidence that has not been obtained for review.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In January 2010 and August 2011, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  

A VA medical opinion and examination were not provided for the issue of service connection for right eye disability.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication that the right eye disability to include blindness is associated to service.  There is no evidence of a right eye disability or blindness in active service or any association to service.  As discussed in detail below, the weight of the evidence shows that the Veteran was not exposed to herbicides in service and service connection is not in effect for diabetes mellitus Type II, one of the causes for the right eye disabilities.  There is no evidence of diabetes mellitus Type II in active service or any association to service.  There is probative evidence establishing that the current disability manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claim.  As such, VA's duty to provide an examination with an opinion is not triggered.  See Waters, 601 F.3d 1274.

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.  


2.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Type II (adult-onset) diabetes mellitus is one of the presumptive disease.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis

The Veteran contends that his diabetes mellitus Type II (for which service connection is not in effect) was caused by herbicide exposure in active service and the diabetes mellitus Type II caused the blindness in his right eye, and therefore, service connection for the right eye disability to include blindness is warranted.  In the August 2011 VA Form 9, the Veteran stated that around August 1970, he flew from Thailand to Saigon, Vietnam, and he spend approximately 30 days there while waiting for a flight out to Korea.  He stated that he was temporarily housed on the main base in Saigon.  

The service personnel records reflect that the Veteran served as a communications center specialist with the HHD 379th Signal Battalion at Camp Samae San in Thailand from June 1970 to August 1970 and as a communications center specialist at a USASTRATCOM detachment in Korea from August 1970 to February 1971.  The Veteran s service personnel records do not show that the Veteran flew to Vietnam in between his service in Thailand and his service in Korea.    

Service connection for diabetes mellitus type II was previously denied in a November 2013 Board decision; the Board found that the evidence failed to establish that the Veteran had service in Vietnam.  The Board also found that the record contained no competent evidence of a link between the Veteran's current diabetes mellitus and his military service nor any indication that the Veteran was exposed to herbicides.  

In December 2015, the Veteran filed a claim to reopen service connection for diabetes mellitus type II.  In September 2016, the issue currently on appeal was remanded to the AOJ so that the claim to reopen service connection for diabetes mellitus type II could be adjudicated before the Board adjudicated service connection for a right eye disability, since these two claims were inextricably intertwined.    

In a September 2016 rating decision, the RO reopened the claim for service connection for diabetes mellitus type II and denied the claim on the merits.  The RO indicated that the evidence continued to show this condition was not incurred in or aggravated by military service.  The RO stated that in this case, the evidence was insufficient for VA to acknowledge Agent Orange exposure on either a presumptive or direct facts-found basis.  

The Board finds that the weight of the evidence establishes that the Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era, and he was not exposed to herbicides in active service including during his service in Thailand and Korea.  

The records shows that in December 2009, the RO made a Personnel Information Exchange System (PIES) request for evidence of the Veteran's Vietnam service.  The NPRC responded that it was unable to determine in-country service.  In June 2010, the RO made a DPRIS request with information supplied from the Veteran.  On June 9 2010, DPRIS issued a response stating that it was unable to confirm that any personnel from the Veteran's unit stopped in Saigon.  In a June 2010 memorandum, VA determined that the information required to corroborate the exposure described by the Veteran was insufficient to allow for meaningful research by the JSRRC, U S Marine Corps, or the National Archives and Records Administration (NARA).  The memorandum further noted that all efforts to obtain the needed information from the Veteran had been properly followed in accordance with VA Manual M21-1MR, and that all efforts to obtain the needed military records had been exhausted, and that any further attempts would be futile. 

As noted above, DPRIS determined in June 2010 that it was unable to confirm that any personnel from the Veteran's unit stopped in Saigon.  Additionally, in the Veteran's DD Form 214 from May 1972, foreign service was noted in the affirmative for Thailand and Korea, but in the negative for Vietnam.  The Veteran signed this form, acknowledging he had no service in Vietnam.  

Since the regulation requires the Veteran to have set foot within land borders of Vietnam for the presumptive service connection to attach, the Board found that the objective evidence of record outweighs the Veteran's assertions that he stepped foot on land in Vietnam.  See Haas v Peake, 525 F. 3d. 1168 (Fed Cir 2008) (holding that a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to the presumptive connection), see also VAOPGCPREC 27-97 (July 23, 1997).  Additionally, the Board acknowledged that the Veteran's DD Form 214 notes the Veteran received the Vietnam Service Medal (VSM), among other medals and awards. However the Federal Circuit held that "service in Vietnam" will not be presumed based upon a Veteran's receipt of the VSM.  See Haas, 525 F. 3d. at 1174.  Moreover, a June 1970 service personnel record indicates that the Vietnam Service Medal was awarded to the Veteran "by virtue of permanent assignment to a unit in Thailand" 

With respect to the Veteran's service in Thailand, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The record reflects that the Veteran was stationed at Camp Samae San in Thailand from June to August 1970.  The Veteran's DD Form 214 indicates that the Veteran had one year and one day of foreign service and he served in Thailand, Korea and Indochina and he did not service in Vietnam.  The Veteran service personnel records indicate that he served in Thailand at USARPAC from June 1970 to August 1970; he was assigned to the HHD 379th Sig Battalion (Spt).  His military occupation specialty for this time period was communication general specialist.  

The evidence does not show that the Veteran's service in Thailand encompassed being an Air Force security policeman, security patrol dog handler, member of the security police squadron, or member of a military police unit, with a military police occupational specialty or otherwise near the air base perimeter.  Thus, the Board finds that the evidence is insufficient to acknowledge Agent Orange exposure on either a presumptive or direct facts-found basis for the service in Thailand.  

With respect to the Veteran's service in Korea, on January 25, 2011, VA amended its regulations to provide presumptive herbicide exposure for any Veteran who served between April 1, 1968 and August 31, 1971 in a unit determined by VA and the DoD to have operated in an area in or near the Korean DMZ in which herbicides were applied.  See 38 C.F.R. § 3.307(a)(6)(w); see also 76 Fed Reg 4,245-4,250 (Jan. 25, 2011).   If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing agent orange unless there is affirmative evidence to establish the Veteran was not exposed to any such agent during that service.  

The Veteran's personnel records reflect that he served in Korea from August 1970 to June 1971, with the Co C USASTRATCOM LL BN North K USARPAC.  Therefore, while it is clear from the evidence of record that the Veteran served in Korea during the required timeframe, the Veteran did not serve in one of the units in Korea identified by DoD as being exposed to herbicides or agent orange.  Further, in a June 2016 response, JSRRC stated that research was coordinated with the National Archives and Records Administration in College Park, Maryland.  They were unable to locate a 1970 unit history submitted by Company C USASTRATCOM Long Lines Battalion North.  However, according to United States Army Station List and the 1970 Command Chronology submitted by the 8th United States Army, the records document the unit was located in Seoul, South Korea.  Furthermore, the records do not document the use, storage, spraying, or transportation of tactical herbicides to include Agent Orange.  In addition, the records do not document any specific duties performed by the unit member's along the DMZ.  Thus, the Board finds that the evidence is insufficient to acknowledge Agent Orange exposure on either a presumptive or direct facts-found basis for the service in Thailand.

The Board finds that the claim of service connection for right eye disability to include blindness as secondary to diabetes mellitus type II on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  The weight of the evidence shows that the Veteran was not presumptively exposed to herbicides in Thailand or Korea and he was not inland in Vietnam or in the inland waters of Vietnam.  Service connection is not warranted for diabetes mellitus type II.  Thus., service connection for a right eye disability to include blindness as secondary to diabetes mellitus type II due to herbicide exposure is denied.  

A veteran may still establish service connection for a disability or disease as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's right eye disabilities (to include blindness) did not manifest in service, were first diagnosed many years after service separation, were not caused by an in-service event or injury, are not related to active service, and were not caused or aggravated by a service-connected disability. 

Service treatment records show that upon enlistment examination in October 1969, physical examination of the right eye was normal.  The Veteran reported that he had eye trouble and that he wore glasses.  Visual acuity of the right eye, distant vision was 20/40 corrected to 20/40.  

Service connection may not be granted for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  Refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9.  VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711  ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (refractive error of the eye is not a compensable disease because it is specifically excluded from the regulation even though refractive errors of the eye can progress) (citing Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003)).

The service treatment records do not document a right eye disability other than refractive error.  The service treatment records do not document blindness or retinopathy in the right eye.  There is no indication of refractive error was subjected to a superimposed disease or injury in active service.  The Veteran separated from active service in May 1972.   

The Board finds that the weight of the competent and credible evidence establishes that the right eye disability to include blindness first manifested in about 2003 or 2004, over 20 years after service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

VA eye clinic records dated in October 2001 show that the Veteran had a diagnosis of diabetes mellitus without retinopathy.  VA eye clinic records dated in October 2002 show that the Veteran had a diagnosis of retinopathy from diabetes mellitus versus sickle cell.  A March 2003 VA eye clinic record indicates that the Veteran's ocular history was myopia/astigmatism and diabetes mellitus with a history retinal findings not consistent with diabetes mellitus, suspect sickle cell.  Visual acuity in the right eye was 20/20 with prescription. 

A March 2007 VA optometry consult record indicates that the Veteran's chief complaint was decreased vision in the right eye ever since the last exam secondary to bleeding in that eye; the bleeding in the eye was confirmed by Dr Parent.  Physical examination revealed that the visual acuity in the right eye without Rx was 20/400 at 8 feet.  The assessment in pertinent part was nonproliferative diabetic retinopathy in both eyes; retinal lattice and snail track degeneration in both eyes; and pseudophakia in both eyes.  A December 2007 VA eye clinic record indicates that, in addition to the disorders noted on exam in March 2007, the Veteran had an assessment of probable old central retinal vein occlusion in the right eye with decreased acuity, chronic macular edema status post laser photocoagulation, and overall ischemic appearance to eye.  A September 2009 VA eye clinic record indicates that the Veteran reported that he felt his vision in the right eye was slightly worse.   

VA treatment records show that the Veteran had a diagnosis of mild non-proliferative diabetic retinopathy with juxta foveal microaneurysms both eyes with macular edema right eye (longstanding and presumed secondary to past central retinal vein occlusion) and without edema left eye; ocular hypertension both eyes; and stable decreased vision right eye with persistent macular edema (presumably secondary to old central retinal vein occlusion although this is not well documented).  See the March 2009 VA optometry records.  A September 2009 VA primary care treatment record indicates that the Veteran was blind in the right eye.  The September 2009 VA eye clinic record indicates that the Veteran had vision loss in the right eye since 2003.  It was noted that the Veteran was referred to a specialist by Dr. P. but the details were not known.  The records indicate that the Veteran had a history of atypical retinopathy with some features suggestive of iridescent schesis cavities sickle cell retinopathy but with normal hemoglobin electrophoresis. 

An April 2017 VA eye clinic record indicates that on exam, visual acuity of the right eye without Rx was 20/600.  The assessment was severe nonproliferative diabetic retinopathy in the right eye and moderate in the left eye with macular involvement in both eyes; chronic macular edema in the right eye; ocular hypertension in both eyes; decreased acuity in the right eye, stable and secondary to probable old vascular event, chronic macular edema; and pseudophakia in both eyes stable; and refractive error.  See also the February 2015 VA ophthalmologist consult and the September 2016 VA eye clinic evaluation records.  

The Board finds that the weight of the competent and credible evidence establishes that the right eye disability to include blindness, severe nonproliferative diabetic retinopathy, chronic macular edema, ocular hypertension, decreased acuity, and pseudophakia did not manifest in active service but first manifested many years after service separation, are not caused by an in-service event or injury, are not related to active service, and are not caused or aggravated by a service-connected disability.  The Board finds that the weight of the competent and credible evidence establishes that the right eye disabilities are caused by post service diseases and medical events that are not related to active service or a service-connected disability.  

The Veteran himself has asserted that his current right eye disability to include blindness is related to active service and are related to the exposure to herbicides in active service and are caused by the diabetes mellitus.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a medical diagnosis or medical causation falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions.  The evidence does not establish that the Veteran has medical expertise.  Thus, the Board finds that Veteran is not competent to render a medical diagnosis or provide an opinion as to etiology for a disability.  The Veteran has not submitted any competent evidence to support his assertions.  There is no competent evidence to establish a nexus between the right eye disabilities and any documented injury, disease, event or incident of active service.  There is no competent and credible medical evidence that links the claimed disease to service.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the right eye disability to include blindness, severe nonproliferative diabetic retinopathy, chronic macular edema, ocular hypertension, decreased acuity, and pseudophakia is related to active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for right eye disability is denied.   


ORDER

Service connection for right eye disability to include blindness, severe nonproliferative diabetic retinopathy, chronic macular edema, ocular hypertension, decreased acuity, and pseudophakia is denied. 




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


